Case: 20-1952     Document: 40     Page: 1   Filed: 12/17/2020




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

              MARCUS SEBASTIAN PAYNE,
                  Claimant-Appellant

                              v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                         2020-1952
                   ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-1297, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                Decided: December 17, 2020
                  ______________________

       MARCUS SEBASTIAN PAYNE, Powder Springs, GA, pro
 se.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN,
 JR.; CHRISTOPHER O. ADELOYE, Y. KEN LEE, Office of
Case: 20-1952    Document: 40      Page: 2    Filed: 12/17/2020




 2                                            PAYNE   v. WILKIE



 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before NEWMAN, REYNA, and STOLL, Circuit Judges.
 PER CURIAM.
     Marcus Sebastian Payne appeals from the decision of
 the United States Court of Appeals for Veterans Claims
 denying his petition for a writ of mandamus. Mr. Payne’s
 mandamus petition challenged the Department of Veter-
 ans Affairs’ refusal to reinstate a claim and issue a Supple-
 mental Statement of the Case. For the reasons discussed
 below, we affirm.
                        BACKGROUND
     In November 2012, Mr. Payne filed a claim for compen-
 sation for bilateral knee and low back disabilities and left
 foot and migraine conditions. The Regional Office denied
 the claims and, in May 2017, Mr. Payne submitted a formal
 appeal to the Board of Veterans Appeals. In May 2018,
 Mr. Payne chose to opt into the VA’s Rapid Appeals Mod-
 ernization Program, in which the RO would review his
 claim under the higher-level review option. After the RO
 higher-level review rating decision denied his claims,
 Mr. Payne requested supplemental claim review. In Janu-
 ary 2020, after Mr. Payne received a VA foot examination,
 the RO issued its rating decision denying his claims under
 the supplemental claim review option. The RO informed
 Mr. Payne that if he disagreed with the decision, he had
 one year from the date of its January 2020 letter to request
 review or appeal to the Board.
     In February 2020, Mr. Payne filed a petition for a writ
 of mandamus in the Veterans Court, arguing that the RO
 wrongfully refused to process his claim of entitlement to
 VA benefits and issue a Supplemental Statement of the
 Case. The Veterans Court determined that Mr. Payne
Case: 20-1952        Document: 40   Page: 3   Filed: 12/17/2020




 PAYNE   v. WILKIE                                          3



 could still respond to the RO’s adjudication because the
 time to complete a request for review of the RO’s decision
 or appeal to the Board has not yet run and Mr. Payne has
 until January 2021 to respond to the RO’s decision. Payne
 v. Wilkie, No. 20-1297, 2020 WL 1518283, at *2 (Vet. App.
 Mar. 31, 2020).      The Veterans Court thus denied
 Mr. Payne’s petition, concluding that “mandamus is not
 warranted because Mr. Payne has not yet exhausted his
 administrative remedies.” Id.
    Mr. Payne appeals. We have jurisdiction pursuant to
 38 U.S.C. § 7292.
                           DISCUSSION
     We review the Veterans Court’s denial of Mr. Payne’s
 petition for a writ of mandamus for an abuse of discretion.
 Lamb v. Principi, 284 F.3d 1378, 1384 (Fed. Cir. 2002). A
 writ of mandamus is a “drastic and extraordinary” remedy
 that is only appropriate when there are “exceptional cir-
 cumstances amounting to a judicial usurpation of
 power . . . or a clear abuse of discretion.” Cheney v. U.S.
 Dist. Court, 542 U.S. 367, 380 (2004) (citations and quota-
 tion marks omitted). A court must be satisfied that three
 conditions are met before it issues a writ: (1) the party
 seeking the writ must have no other adequate means to at-
 tain the relief he desires; (2) the party must show a clear
 and indisputable right to the writ; and (3) the writ is ap-
 propriate under the circumstances. Id. at 380–81.
     We agree with the Veterans Court that at least the first
 of these three conditions is not met in this case. Specifi-
 cally, as the Veterans Court noted, Mr. Payne “has not yet
 exhausted his administrative remedies” because he has not
 pursued the ordinary appeal process in the VA. Payne,
 2020 WL 1518283, at *2. A writ of mandamus cannot be
 used by a party to avoid the ordinary appeal process. See
 Cheney, 542 U.S. at 380–81. As the Veterans Court ex-
 plained, Mr. Payne’s next step in the ordinary appeal pro-
 cess is “to inform [the] VA of his disagreement with the
Case: 20-1952    Document: 40      Page: 4   Filed: 12/17/2020




 4                                           PAYNE   v. WILKIE



 RO’s [January 2020] decision and the avenue of review he
 would like to select, including whether he would like to ap-
 peal the matter to the Board.” Payne, 2020 WL 1518283,
 at *2. Because the strict requirements for granting a writ
 of mandamus are not met, we conclude that the Veterans
 Court did not abuse its discretion in denying Mr. Payne’s
 petition for a writ of mandamus. 1
                        CONCLUSION
    Accordingly, we affirm the decision of the Veterans
 Court.
                        AFFIRMED
                           COSTS
     No costs.




     1     We grant Mr. Payne’s Motion to Supplement the
 Record, filed on September 3, 2020, and Mr. Payne’s Mo-
 tion to Supplement the Reply, filed on September 14, 2020.
 We have also considered Mr. Payne’s Citation of Supple-
 mental Authority. These motions and the supplemental
 authority do not alter our determination in appeal. Fi-
 nally, we deny Mr. Payne’s Motion to Strike the Secretary’s
 brief, filed on September 16, 2020.